DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed November 30, 2021 has been entered and considered with the Office Action below.

Drawings
The drawings were received on January 29, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12: Claim 12 seems to require that the “housing recess” be “radially adjacent to the housing recess”.  An element cannot be adjacent itself.  Correction is required.

Regarding claim 13:  The term “substantially” in claim 13is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close to or far from the inner diameter of the housing chamber the outer diameter of the second end of the housing needs to be to be considered “substantially equal”.  See MPEP 2173.05(b)(III)(D) reproduced below.

2173.05(b)    Relative Terminology [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    APPROXIMATIONS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D.    "Substantially" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 14:  Claim 14 is rejected due to its dependence on claim 13.

Regarding claim 16:  The phrase “a first gun first housing” in line 5 of claim 16 is considered generally confusing.  It is suggested that this phrase was intended to be “a first gun first housing end” and it will be treated as such for the purposes of examination.

Regarding claims 17-20:  These claims are rejected due to their dependence on claim 16. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks et al. (US 2016/0168961, Parks).

Regarding claims 1, 11, and 16:  Parks discloses a perforating gun module Fig 1, comprising:
a gun housing 12 including a housing chamber defined by a first inner circumferential surface at 13 – Fig 19 of the gun housing; and
a shaped charge positioning device 30 provided in the housing chamber Fig 19, wherein the shaped charge positioning device comprises a shaped charge holder 16 and a detonator holder 14 provided axially adjacent to the shaped charge holder Fig 19.

Regarding claims 2 and 17:  Wherein:
the first inner circumferential surface of the housing chamber includes a slot at 47 – Fig 19 extending axially along the housing chamber, and
the shaped charge positioning device further comprises a protrusion 46 extending from a surface of the shaped charge positioning device Fig 19, wherein the protrusion 1s positioned in the slot such that when the positioning device is positioned in the housing chamber Fig 19, 33, [0104], the protrusion is received in the slot to align the shaped charge positioning device and prevent rotation of the shaped charge positioning device within the housing chamber [0104].

Regarding claim 3:  Wherein:
the protrusion is formed on a peripheral edge of a plate 46 is a plate – Fig 19, 33 extending from a surface of the detonator holder; and
a diameter of the plate is sized to be received in the housing chamber and to make contact with the first inner circumferential surface of the housing chamber Fig 19, 33.

Regarding claim 5:  Wherein the shaped charge positioning device further comprises:
a detonator cavity extending through the detonator holder Fig 19; and
a channel A (see reproduction of Figure 2 below); between 42 – Fig 7, [0103] provided between the detonator cavity and the shaped charge holder.

[AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image2.png
    734
    239
    media_image2.png
    Greyscale


Regarding claim 6:  Wherein the shaped charge holder comprises:
a frame B (see reproduction of Figure 7 below) defining an opening Fig 3, 7 for receiving a shaped charge 18 – Fig 3; and
an arm 42 extending between sides of the frame and defining a base for receiving the shaped charge Fig 3,
wherein the channel is formed within the arm of the shaped charge holder Fig 7.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: ][AltContent: textbox (B)]
    PNG
    media_image3.png
    379
    381
    media_image3.png
    Greyscale


Regarding claim 7:  The perforating gun module further comprising:
a shaped charge 18 provided in the shaped charge holder Fig 3,
wherein a lower surface of the arm is adjacent to a portion of the first inner circumferential surface of the housing chamber Fig 3, 19, 33; and
a gap is present between an opening of the shaped charge and a portion of the first inner circumferential surface opposite to the lower surface of the arm Fig 19, 33.

Regarding claim 8:  Wherein the frame further comprises a retention mechanism 40 offset from the arm Fig 7, 8 and extending from the frame to retain the shaped charge positioned in the frame [0103].

Regarding claim 9:  Wherein the retention mechanism further comprises a shaft C (see reproduction of Figure 7 above) extending from the frame and a hook D (see reproduction of Figure 7 above) provided at the end of the shaft extending inward into the opening.

Regarding claim 10:  The perforating gun module further comprising:
a detonator 26 provided in the detonator cavity Fig 19; and
a detonating cord 20 provided in the channel and energetically coupling the detonator to the shaped charge [0091], [0092].

Regarding claims 11 and 19:  The perforating gun module further comprising a bore E (see reproduction of Figure 22 and 34 below) provided axially adjacent to the housing chamber, the bore defined by a second inner circumferential surface of the gun housing that is axially displaced from the first inner circumferential surface and radially adjacent to the bore.
[AltContent: arrow][AltContent: textbox (E)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (G)][AltContent: textbox (H)][AltContent: arrow][AltContent: textbox (F)]
    PNG
    media_image4.png
    746
    213
    media_image4.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (F)][AltContent: textbox (E)]
    PNG
    media_image5.png
    224
    467
    media_image5.png
    Greyscale


Regarding claims 12 and 19:  The perforating gun module further comprising:
a housing recess F (see reproduction of Figures 22 and 34 above) provided axially adjacent the bore, the housing recess defined by a third inner circumferential surface of the gun housing that is axially displaced from each of the first inner circumferential surface and the second inner circumferential surface and radially adjacent to the housing recess Fig 22, 34; and
a bulkhead assembly 70 positioned in the bore such that the bulkhead assembly is sealingly engaged with the second inner circumferential surface of the gun housing Fig 34,
wherein the bulkhead assembly extends from the bore into each of the housing chamber and the housing recess Fig 34.

Regarding claim 13:  Wherein:
the housing chamber extends from a first end of the gun housing toward a second end of the gun housing Fig 1, 22;
Fig 1, 22; and
the second end of the gun housing has an outer diameter substantially equal to an inner diameter of the housing chamber Fig 1, 22.

Regarding claim 14:  The perforating gun module further comprising:
a first threaded portion G (see reproduction of Figure 22 above) provided on the first inner circumferential surface of the housing chamber adjacent the first end; and
a second threaded portion H (see reproduction of Figure 22 above) provided on an outer circumferential surface of the gun housing adjacent the second end.

Regarding claim 16:  Parks discloses a perforating gun module string Fig 1.  The string includes a first and second perforating gun module wherein each of the modules is identical.

Regarding claim 18:  Wherein the second end of the first perforating gun housing and the first end of the second perforating gun housing overlap in an axial direction Fig 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks.

Regarding claim 4:  Parks discloses that the shaped charge positioning device is molded from a non-metal material [0101], [0102] and that the shaped charge holder comprises a single shaped charge receptacle holder 16 can be a single holder – [0091].
Parks fails to disclose that the shaped charge positioning device is a singular and monolithic piece.
Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 15:  Parks discloses that the gun housing is machined from metal cylinder Fig 22 – cross-hatching indicates that the housing is metal.
Parks fails to disclose that the shaped charge positioning device is a singular and monolithic piece.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Parks so that the shaped charge positioning device was a singular and monolithic piece since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 10,458,213. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the instant application are merely broader recitations of claims 18 and 19 of U.S. Patent No. 10,458,213.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to disclose or suggest a detonator positioned in a detonator holder and electrically coupled to a bulkhead assembly as recited in the claimed combination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/23/2022